     Case 2:19-cr-00045-NT Document 16 Filed 08/16/19 Page 1 of 5      PageID #: 27



                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE

UNITED STATES OF AMERICA,                     )
                                              )
vs.                                           )     Cr. N0. 2:19-cr-45-NT
                                              )
SALVADOR RODRIGUES                            )


                       MOTION TO SUPPRESS EVIDENCE
                 GENERATED BY AUTOMOBILE STOP AND SEARCH
                     AND INCORPORATED MEMORANDUM



I.       Summary
         Salvador Rodrigues was stopped by police while driving a Toyota Camry
down a residential street on the morning of June 17, 2018. Salvador and his
passenger, Alexis Hernandez were removed from the car and subjected to a pat
down search. During the pat down, a pistol fell out of Hernandez’s pants. Agents
eventually traced the gun’s serial number to a sale at the Kittery Trading Post.
Additional investigation identified the gun purchase as illegal and led to the current
charges. Rodrigues moves to suppress all physical evidence, police observations
and statements attributed to him based on the improper stop and subsequent search
which led to the investigation of the firearm’s source and the current charge.


II.      Automobile Stop
         All police seizures, including traffic stops, must satisfy Fourth Amendment
requirements. United States v. Ruidiaz, 529 F.3d 25, 28 (1st Cir. 2008). All
seizures must be reasonable and supported by probable cause. U.S. Const. Amend.
IV. A traffic violation permits officers to effect a limited seizure of the driver and
any passengers consistently with the Fourth Amendment. United States v.

                                          1
    Case 2:19-cr-00045-NT Document 16 Filed 08/16/19 Page 2 of 5         PageID #: 28




Fernandez, 600 F.3d 56, 59 (1st Cir. 2010).1 The Court has extended Terry2
principles to the traffic-stop context and allowed officers to take similar measures
to protect their safety, notwithstanding modest additional intrusion on the privacy
rights of drivers and passengers. United States v. Fernandez, 600 F.3d 56, 59 (1st
Cir. 2010). An officers may order the driver and any passengers to get out of the
car until the traffic stop is complete and conduct a frisk for weapons if the officer
has reasonable suspicion that the car’s occupants are armed and dangerous. Id.
(internal citation omitted).


III.    Basic Facts
        On June 17, 2018, at approximately 4:30 a.m., Pawtucket, Rhode Island
police officer Magnussen observed a vehicle on Seneca Ave. potentially speeding.
He pulled over the car. Officer Magnussen in a report also suggests the car had
overly tinted windows and an inadequately illuminated rear license plate light.
There is no radar used to confirm the speed. Officer Magnussen came up on the car
from behind and at 4:30 a.m. would not be able to tell if the driver’s side window
was overly tinted. No plate light would be needed unless it was still dark. And
there is no evidence of a lack of a plate light. While the officer’s report does not
mention the year of the Camry, research reveals that from 2006 through 2012 the
Camry had two rear license plate bulbs3 making the claim of no plate light suspect.



See Arizona v. Johnson, Arizona v. Johnson, 129 S. Ct. 781, 788 (2009); Brendlin v.
1


California, 551 U.S. 249, 255, 127 S. Ct. 2400 (2007); United States v. Chaney, 584 F.3d
20, 24 (1st Cir. 2009).

Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L. Ed. 2d 889 (1968).
2



3
    https://www.youtube.com/watch?v=nUbI6midkvo

                                           2
 Case 2:19-cr-00045-NT Document 16 Filed 08/16/19 Page 3 of 5           PageID #: 29




Senica Ave. is only three blocks long. Yet the officer based the speed claim on
comparing his vehicle speed to that of the Camry as he was closing the distance.


After stopping the car and speaking with Rodrigues the officer runs a database
check on the vehicle’s registration as well as both Rodrigues’ and Hernandez’s
licenses. The officer determines that both had active licenses. There were no
outstanding warrants for either the driver or the passenger. Still unsatisfied, Officer
Magnussen claims to smell “the odor” of marijuana. It is notable that the officer
cites the odor after a records check reveals nothing. He tells Rodrigues this smell
gives him “probable cause” to search the vehicle. Yet there is no preserved
evidence of any marijuana. Nor did the office see either occupant smoking
anything. There is no report of any smoke coming out of a car window either
before or after the stop. This sounds like a pretext for a search when no basis
exists. Rather, the officer has stopped a car with two young Hispanic males in an
area near “the projects” early in the morning and the officer is seeking to search
but lacks any legal basis.


The officer then requires Rodrigues to get out of the car. Rodrigues is taken to the
trunk area of the Camry and patted down. Officer Magnussen finds no contraband
and nothing untoward in the pat down of Rodrigues. A second officer, Jones,
orders Hernandez out of the car to also be patted down. Outside the car,
Hernandez, wearing shorts, is instructed to spread his feet. Officer Magnussen
hears a sound and locates on the ground a small black pistol claimed to have fallen
from Hernandez pants. Hernandez is arrested. Rodrigues is held until a complete
search of his vehicle was conducted. When nothing is found, Rodrigues is released.


                                          3
 Case 2:19-cr-00045-NT Document 16 Filed 08/16/19 Page 4 of 5           PageID #: 30




IV.     Argument
        A.   The Police Lacked a Valid Basis for the Stop
There is no evidence of any motor vehicle violation. There is no radar or dash
camera regarding speed. No ticket was issued for speeding. The alleged excess
speed is 38 miles per house, not a high speed. There is no photograph or video of
the license plate. The car is not impounded or towed. There is no evidence of tinted
windows, again no photograph or video. Despite the prevalence of police
photographic equipment, dash and body cameras as well as cell phones and still
photo equipment in the possession of almost every police officer, in this case there
are not photographs or video. Nor has any radio talk been preserved. We have no
discussion of the officer with dispatch relaying any of the claims. There is no audio
record of any kind, despite the prevalence of police recording devices. And it is
about 4:30 in the morning and there are two officers each with separate cars. It is
unimaginable that two Pawtucket patrol cars and officers working an early
morning shift (or on an overnight shift) would not have recording equipment. No
ticket was issued for speeding. There is no evidence of a traffic violation, no
probable cause or a reasonable suspicion that supports the stop.


   B.   Removal of Rodrigues from the car and the Search of the Camry was
        Improper
   “Once the police stop a vehicle, ‘the tolerable duration of police inquiries . . . is
determined by the seizure's 'mission' – to address the traffic violation that
warranted the stop and attend to related safety concerns.’” United States v. Clark,
879 F.3d 1, 4 (1st Cir. 2018) (quoting Rodriguez v. United States, 135 S. Ct. 1609,
1614, 191 L. Ed. 2d 492 (2015)). United States v. Garcia-Zavala, No.
2:17-cr-140-GZS, 2018 U.S. Dist. LEXIS 32504, at *13 (D. Me. Feb. 28, 2018).


                                           4
 Case 2:19-cr-00045-NT Document 16 Filed 08/16/19 Page 5 of 5             PageID #: 31




Rodriques was ostensibly stopped for speeding. Following the stop, even after
Rodrigues’ and Hernandez’s driver’s licenses came back without issue and without
outstanding warrants, they were still asked to exit the vehicle. There was no safety
justification for making Rodrigues get out of the car. Even once removed and
patted down there was no contraband. Making Hernandez also get out and
subjecting him to a search exceeds the basis for the traffic stop.


V.    Conclusion
      The issues presented establish the need for a testimonial hearing following
which the defendant asks the court to grant this motion, finding the stop and search
unconstitutional in violation of the 4th Amendment, and suppress the physical
evidence. Lacking a basis for stopping Rodrigues, and lacking a basis to search
Hernandez, the gun and any evidence later gathered based on the gun seizure are
“fruit from the poisonous tree” must be suppressed.


DATE: August 16, 2019                          /s/ David Beneman
                                               David Beneman
                                               Attorney for Salvador Rodrigues

                          CERTIFICATE OF SERVICE
I, David Beneman, attorney for Salvador Rodrigues, hereby certify that I have
served, electronically, a copy of the within “MOTION TO SUPPRESS EVIDENCE
GENERATED BY AUTOMOBILE STOP AND SEARCH AND INCORPORATED
MEMORANDUM” upon Michael Conley, Assistant United States Attorney, United
States Attorney's Office, 100 Middle Street, 6th Floor, East Tower, Portland, Maine,
04101 via the ECF system.

                                                      /s/ David Beneman
                                                      David Beneman
DATE: August 16, 2019


                                           5
